MEMORANDUM **
Charles Thomas Jackson appeals pro se the district court’s judgment in favor of defendants in his action alleging employment discrimination, retaliation, and involuntary servitude. We have jurisdiction pursuant to 28 U.S.C. § 1291. Reviewing *352de novo, Karam v. City of Burbank, 352 F.3d 1188, 1192 (9th Cir.2003), we affirm.
The district court properly dismissed defendant Equal Employment Opportunity Commission (“EEOC”) because there is no private cause of action against the EEOC for their handling of an individual’s claims. See Ward v. EEOC, 719 F.2d 311, 313 (9th Cir.1983).
The district court properly granted summary judgment on Jackson’s various discrimination and retaliation claims because, even assuming Jackson established a prima facie case, he failed to present evidence sufficient to create a genuine issue of material fact as to whether defendants’ legitimate non-discriminatory reasons for their actions were pretextual. See Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1093-94 (9th Cir.2001); cf. Chuang v. Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115, 1127 (9th Cir.2000).
The district court also properly granted summary judgment on Jackson’s involuntary servitude claim because he failed to present any evidence that his employment with the postal service was involuntary.
We have considered Jackson’s remaining contentions and conclude that they lack merit.
Jackson’s request for attorney’s fees is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.